J-A06025-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ANDREW & ELEANOR EVERETT,                      IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellants

                       v.

MARK MILANESE, INDIVIDUALLY AND
D/B/A MILANESE REMODELING, AND
MILANESE REMODELING, INC.,

                            Appellees               No. 2670 EDA 2016


              Appeal from the Judgment Entered August 19, 2016
               In the Court of Common Pleas of Chester County
                      Civil Division at No(s): 2013-09683


BEFORE: PANELLA, SHOGAN, and RANSOM, JJ.

MEMORANDUM BY SHOGAN, J.:                             FILED JUNE 19, 2017

       This is an appeal from the judgment entered in the Court of Common

Pleas of Chester County on August 19, 2016, awarding damages in favor of

Andrew and Eleanor Everett, Appellants, and against Milanese Remodeling,

Inc. (“Milanese”).1 After careful review, we affirm on the basis of the trial

court’s March 28, 2016 Decision, supplemented by its July 20, 2016 order

denying Appellants’ post-trial motion.

____________________________________________


1
  Appellants have incorrectly identified the July 20, 2016 order denying their
post-trial motions as the order on appeal. However, an appeal to this Court
can lie only from judgments entered subsequent to the trial court’s
disposition of post-verdict motions, not from the order denying post-trial
motions. Raheem v. University of the Arts, 872 A.2d 1232, 1234 n.2
(Pa. Super. 2005). Thus, this appeal is properly from the judgment entered
August 19, 2016, and we have corrected the caption accordingly.
J-A06025-17


      The trial court issued findings of fact and conclusions of law that

include a thorough and complete narrative of the facts, which we adopt for

purposes of this appeal. See Trial Court Decision, 3/28/16, at 2–15. While

we will not go into exhaustive detail here, the relevant facts are as follows:

In June of 2011, Andrew and Eleanor Everett (“Appellants”) contracted with

Milanese to construct an outdoor entertainment area, including a patio, a

wet bar, awnings, lighting, a waterfall, a grill, a fire pit, a hot tub area,

walkways/sidewalk, and a front stoop. Id. at 3. Mark Milanese, an officer of

Milanese (“Mr. Milanese”), represented to Appellants that he was highly

qualified and had substantial experience with projects like Appellants, that

Milanese would do all of the work, and that all of the materials would be

guaranteed and installation would be performed in accordance with the

manufacturer’s recommendations and specifications. Id.

      Based on their conversation with Mr. Milanese, Appellants decided to

have Milanese construct a concrete paver patio utilizing Cambridge brand

pavers and accessories. The written contract states that “the installation of

your home improvement will be performed in accordance with all of the

individual manufacturer’s specifications and recommendations.” Trial Court

Decision, 3/28/16, at 5.   The original contract price for the patio and the

outdoor improvements was $69,750.00.            Id.    Appellants requested

additional work throughout the course of the project, resulting in an

additional cost of $8,500.00.    Id.   The only actual work performed by


                                    -2-
J-A06025-17


Milanese was the awning installation.       All other work was performed by

Michael White (“White”), a subcontractor. Id. at 6.

      In February of 2012, Appellants requested Milanese to add a

pizza oven to their outdoor area.     Milanese agreed to install a Cambridge

pizza oven kit for $13,500.00.    Trial Court Decision, 3/28/16, at 9.   The

actual construction work for the oven was performed by White. Id. at 10.

      Almost two years after completion of the project, in August of 2013,

Appellants notified Milanese that the patio was “puddling.”      Trial Court

Decision, 3/28/16, at 10. Mr. Milanese visited the project after a rainy day

and did not observe any puddling. Mr. Milanese returned a few days later

with White and a representative from Cambridge.        Appellants complained

about deficiencies in the subbase under the patio, particularly in the area

where the patio met the foundation of the house.      Mr. Milanese indicated

that he would address the issue and asked Appellants to produce a list of

other problems so that Milanese could address them at one time. Id. at 10–

11.   Appellants responded that they had already secured a proposal from

another contractor to completely remove and replace the patio and

accessories and that Milanese would not be permitted to return to the jobsite

to correct the problems. Id. at 11.

      Appellants filed a complaint against Milanese and Mr. Milanese,

individually, for breach of contract, breach of warranty, violations of the

Home Improvement Consumer Protection Act and Unfair Trade Practices and


                                      -3-
J-A06025-17


Consumer Protection Law (“UTPCPL”),2 and for certain misrepresentations

made by Mr. Milanese.          In October of 2015, the trial court conducted a

bench trial.    Both sides presented expert witnesses.    After considering the

testimony, the trial court announced that it was not inclined to award

Appellants the cost of complete removal and reconstruction of the patio as

they requested. N.T., 11/10/15, at 3. The trial court credited the testimony

that water drained properly from the paver surfaces and that any extant

problems could be repaired. The court thereby directed the parties to secure

estimates for the costs of correcting the deficiencies in the project. Id. at 7.

        A hearing on the issue of damages was held on March 21, 2016.

Appellants submitted an affidavit from an expert witness who opined that

the repairs would cost between $34,646.00. and $42,721.00. N.T., 3/21/16,

at 4.   Milanese’s expert testified that he prepared a report calculating the

cost of repairs at $2,303.36. Id. at 58; Exhibit D-14.

        On March 28, 2016, the trial court issued findings of fact and

conclusions of law and awarded Appellants $16,228.00 in damages—the

amount it deemed necessary to fix the defective aspects of the patio.

Appellants filed a post-trial motion, challenging certain of the trial court’s

factual findings and legal conclusions. The trial court held oral argument on

the issues raised in the motion, after which it responded to Appellants’

____________________________________________


2
    73 P.S. §§ 517.1, et seq. and 73 P.S. §§ 201.1, et seq., respectively.



                                           -4-
J-A06025-17


assertions of error and denied the motion. Order, 7/20/16. Judgment was

entered against Milanese only on August 19, 2016.           Appellants timely

appealed.

     Appellants raise the following issues for appellate review:

     I.  Were the factual findings of the trial court based upon
     competent evidence?

     II.    After finding a breach of a construction contract and a
     violation of the Unfair Trade Practices and Consumer Protection
     Law, may a trial court fail to award the reasonable cost of
     construction and completion in accordance with the contract?

     III. Does the trial court err in failing to find a breach of
     warranty, where [Appellees] made false statements of fact with
     respect to the quality or condition of the goods and services
     provided?

     IV.   Does a trial court err in calculating a damages award under
     the Pennsylvania Unfair Trade Practices and Consumer Protection
     Law when it disregards the deterrence function and remedial
     purposes of the statute?

     V.    Does a trial court err in assessing an award of attorney
     fees under the UTPCPL when it fails to consider the remedial
     purpose of the statute and the factors set out by relevant
     caselaw?

     VI.    Does a trial court err in failing to find a corporate officer
     liable under the participation theory, when that corporate officer
     actively participates in misrepresentation?

     VII. Does a trial court err in failing to find a corporate officer
     liable under the “catchall” section of the UTPCPL, when the
     corporate officer engages in fraudulent or deceptive conduct
     which creates a likelihood of confusion or of misunderstanding?

     VIII. Does a trial court err in failing to award interest after a
     finding of breach of contract?




                                    -5-
J-A06025-17


Appellants’ Brief at 4.3

       This Court’s standard of review on appeal following a bench trial is well

settled:

       Our appellate role in cases arising from non-jury trial verdicts is
       to determine whether the findings of the trial court are
       supported by competent evidence and whether the trial court
       committed error in any application of the law. The findings of
       fact of the trial judge must be given the same weight and effect
       on appeal as the verdict of a jury. We consider the evidence in a
       light most favorable to the verdict winner. We will reverse the
       trial court only if its findings of fact are not supported by
       competent evidence in the record or if its findings are premised
       on an error of law. However, where the issue . . . concerns a
       question of law, our scope of review is plenary.

       The trial court’s conclusions of law on appeal originating from a
       non-jury trial are not binding on an appellate court because it is
       the appellate court’s duty to determine if the trial court correctly
       applied the law to the facts of the case.

Stephan v. Waldron Electric Heating and Cooling LLC, 100 A.3d 660,

664-665 (Pa. Super. 2014) (citation and quotation omitted). Furthermore,

the trial court, as the finder of fact, is free to believe “all, part[,] or none of

the evidence presented.”        Ruthrauff, Inc. v. Ravin, Inc., 914 A.2d 880,

888 (Pa. Super. 2006). “Issues of credibility and conflicts in evidence are for

the trial court to resolve; this Court is not permitted to reexamine the weight

and credibility determinations or substitute our judgment for that of the

factfinder.” Id. (citation and internal quotation marks omitted).
____________________________________________


3
   After reviewing Appellants’ Pa.R.A.P. 1925(b) statement, the trial court
entered an order stating that it was relying upon its March 28, 2016 Decision
to address the errors alleged in the 1925(b) statement.



                                           -6-
J-A06025-17


      Appellants first challenge certain of the factual findings of the trial

court. However, the crux of Appellants’ contest is their disagreement with

the trial court’s assessment of the competing experts’ opinions concerning

the feasibility of repairing the patio’s defects. Thus, Appellants essentially

ask this Court to disturb the trial court’s credibility determinations and weigh

the evidence in favor of the inferences that Appellants propose.        This we

cannot do. The fact-finder, having heard the witnesses, is entitled to weigh

the evidence and evaluate its credibility. Baehr v. Baehr, 889 A.2d 1240,

1245 (Pa. Super. 2005). As the trial court’s credibility determinations are

supported by the evidence, we discern no abuse of discretion by the trial

court. See Morgante v. Morgante, 119 A.3d 382, 395 (Pa. Super. 2015)

(this Court will not reverse credibility determinations that are supported by

the evidence.).

      Similar reasoning limits review of Appellants’ issues four (the trial

court’s calculation of damages under the UTPCPL) and seven (the trial

court’s failure to find Mr. Milanese individually liable under the UTPCPL

“catch-all” provision). First, Appellants contend that the trial court’s decision

on treble damages disregarded the deterrence function and remedial

purpose of the UTPCPL. Appellants’ argument is devoid of merit. There is

no obligation for a trial court to award treble damages. “Our Supreme Court

has recognized that trial courts’ discretion to award treble damages must be

tempered by the facts demonstrated.”        Dibish v. Ameriprise Financial,


                                      -7-
J-A06025-17


Inc., 134 A.3d 1079, 1091 (Pa. Super. 2016) (quoting Schwartz v.

Rockey, 932 A.2d 885, 898 (Pa. 2007)).             Here, the trial court expressly

referenced the deterrence factor and found it inapplicable because the

evidence      did   not   demonstrate    that   Milanese   purposely   ignored    the

manufacturer’s standards for installation of the Cambridge pavers.               Trial

Court Decision, 3/28/16, at 21.          There was no abuse of the trial court’s

discretion.

      The trial court’s decision to relieve Mr. Milanese of personal liability

under the UTPCPL was also premised on a credibility determination.               The

trial court found Mr. Milanese’s statements regarding his expertise and

experience were merely puffery not uttered to defraud, rather than

misrepresentations that he held a particular license or certification.           Trial

Court Decision, 3/28/16, at 26–27. There was no abuse of discretion in the

trial court’s credibility assessment.

      In their second issue, Appellants argue that the trial court erred in

calculating damages in that it awarded neither the reasonable cost of

completion of the project in accordance with the contract “nor the difference

between the value that the product contracted for would have had and the

value of the performance that has been received by [Appellants], if

construction and completion in accordance with the contract would involve

unreasonable economic waste.”           Appellants’ Brief at 19.   After considering

the testimony of the construction professionals, the trial court concluded


                                          -8-
J-A06025-17


that a repair of the patio defects was possible for a reasonable cost and that

amount was awarded to Appellants.       We affirm the trial court’s damages

assessment based upon its conclusion that “the defective performance of a

building contract [is] often measured by looking to the ‘cost of . . .

correcting the defects by another contractor.’”         Order, 7/20/16, at

unnumbered 4 (internal citation omitted).    There was no error in the trial

court’s rationale.

      Appellants’ third assertion of error is that the trial court improperly

rejected their breach of warranty claim. The trial court dismissed Appellants’

breach of warranty claim because there was no specific warranty provision in

the contract that would support an independent claim for breach of warranty

and that Appellants’ claim in this regard was merely a reiteration of its

breach of contract claim. Trial Court Decision, 3/28/16, at 17. On appeal,

Appellants argue that a specific written provision is not necessary to pursue

a breach of warranty claim and that the evidence that Milanese failed to

follow manufacturer’s recommendations in constructing the patio establishes

their claim for breach of warranty.     Appellants do not explain how this

argument differs from that supporting its breach of contract claim;

therefore, the trial court did not err in rejecting the breach of warranty

claim.

      Appellants next challenge the trial court’s award of attorneys’ fees in

the amount of $10,556.00 as inadequate given their actual fees of


                                    -9-
J-A06025-17


$42,225.00. We review for an abuse of discretion. Boehm v. Riversource

Life Insurance Co., 117 A.3d 308, 335 (Pa. Super. 2015). The trial court

reduced the amount of fees awarded to Appellants because their UTPCPL

claim overlapped their breach of contract claim.          Trial Court Decision,

3/28/16, at 22. This is an appropriate consideration under Boehm (whether

plaintiff has pursued other theories of recovery in addition to a UTPCPL claim

“should [be] given consideration” in arriving at an appropriate award of

fees.) Id. Therefore, there was no abuse of discretion.

      In their sixth issue, Appellants aver that Mr. Milanese is personally

liable under a participation theory.   Appellants did not raise liability under

this theory in their Pa.R.A.P. 1925(b) statement. Accordingly, this issue is

waived. See Greater Erie Industrial Development              Corp. v. Presque

Isle Downs, Inc., 88 A.3d 222, 223 (Pa. Super. 2014) (“Any issues not

raised in a 1925(b) statement will be deemed waived.”).

      Appellants’ final argument is that the trial court erred by failing to

award interest. We affirm the trial court’s decision in this regard based upon

its well-reasoned response to this assertion:

      [Appellants] allege that the court erred in not awarding them
      interest on their breach of contract damages and request that
      the court “modify/mold/change the award to include interest.”
      [Appellants’] proposed findings of fact and conclusions of law
      which were presented to the court failed to include any
      explanation or analysis of [Appellants’] right to an award of
      interest. [Appellants] simply asserted as follows at proposed
      conclusion of law (7):




                                     - 10 -
J-A06025-17


            f. Plaintiffs are entitled to recover the following
            damages

                                      * * *

            iv. Interest in the amount of $ _______.

            [Appellants] then, and now, have failed to identify for the
      court exactly what type of interest they seek and at what
      amount or rate and most important, the justification for such an
      award. Although parties to a contract may request pre-or-post
      judgment interest, it is not the work of the court to decipher or
      guess at the damages sought by a party or the reasons
      therefore.

Order, 7/20/16, at unnumbered 5–6.          We agree with the trial court that

Appellants failed to proffer a sufficient basis supporting an interest award.

      Accordingly, for the above-stated reasons and after careful review of

the parties’ arguments and the certified record, we affirm on the basis of the

trial court’s March 28, 2016 Decision, supplemented by its July 20, 2016

order denying Appellants’ post-trial motion.        The parties are directed to

attach copies of those writings to all future filings.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/19/2017




                                      - 11 -
                                                                         Circulated 05/17/2017 02:25 PM




ANDREW EVERETT and
ELEANOR EVERETT, hlw,
                                             I IN TIIE COURT OF COMMON PLEAS
                                                 CHESTER COUNTY, PENNSYLVANIA
            Plaintiffs.
                                                 NO. 2013-09683
             v.
                                                 CIVIL ACTION
MARK MILANESE, Individually and
d/bfa MILANESE REMODELING

             and

MILANESE REMODELING, INC.
                   Defendants.
                                                                                  .~
                                                                                  r: ..,

                                                                                  --~.. :
Jennifer Nash, Esquire, Attorney for the Plaintiffi                      . ,. .    ...   - -n
                                                                                           ...
Alan A. Jarvis, Esquire. Attorney for the Defendants
                                                                          ', ;
                                                                           .
                                                                                         .....
                                                                                               -..... '
                                                                            -·             :

                                       DECISION
                                                                                               -
                                                                                               ·':"




       Plaintiffs, Andrew and Eleanor Everett, contracted with Defendant. Milanese

Remodeling, Inc., for the Installation of a patio and outside entertainment area. In their

Second Amended Complaint, Plaintiffs assert claims of breach of contract, breach of

warranty, violations of the Home Improvement Consumer Protection Act and Unfair
Trade Practices and Consumer Protection Law, and for certain misrepresentations by

Defendant, Mark Milanese.

       Trial was by the court sitting without a jury. which heard three days of testimony

commencing October 27, 2015. The court requested and received supplemental evidence

concerning the cost of repairing some of the home improvement work at a hearing held

March 21. 2016.

       The court finds in favor of Andrew Everett and Eleanor Everett. his wife, in the

amount of $36,423.11.., making the following:



                                             I
                                    31
                                      FINDINGS OF FACT

       1.       Plaintiffs. Andrew Everett and Eleanor Everett (0Everetts"), husband and

wife. are aduJt individuals with an address of 138 Highland Drive, Coatesville (Valley

Township), Chester Collllty. Pennsylvania.

       2.       Defendant. Mark Milanese, is an adult individual with a business address

of SO Broad Street, Coatesville. Pennsylvania.

       3.       Defendant. Milanese Remodeling, Inc. ("Milanese Remodeling"), is a

Pennsylvania corporation with a business address of SO Broad Street, Coatesville,

Pennsylvania.

       4.       At any and all times relevant hereto, Mark Milanese has been an officer

and employee of Milanese Remodeling. He is currently Vice President of Milanese

Remodeling.

       S.       Milanese Remodeling has been in existence for flfty-two (52) years and is

engaged in the business of home remodeling and repairs.

       6.       Plaintiffs reside in a Chester County single family residence that     was
purchased in 2011 as a newly constructed home.

       7.       Shortly after purchasing the home, Plaintiffs decided to make some

changes to the exterior of their home, including, but not limited to the installation of a

large patio, a wet bar. awnings, lighting. a waterfall, a grill, a fire pit, a hot tub area,

walkways/side~        a pizza oven, and a front stoop.

        8.      They selected Milanese Remodeling as their contractor, which had done

some work previously for the Everetts.




                                              2
                                    32
IJ




            9.      When Plaintiffs met with Mark Milanese, he represented himself to them

     as the "owner" of Milanese Remodeling.

             10.    Prior to entering into the contracts with the Everetts, Mark Milanese

     represented to the Everetts that:

                    a. Milanese     Remodeling was highly qualified and had substantial

                        experience with projects like theirs;

                    b. Milanese Remodeling would be doing the work;

                    c. AU of the materials would be guaranteed and all installation would be

                        performed in accordance with the manufacturer's recommendations

                        and specifications.

             I I.   The discussions between the Everetts and Mark Milanese resulted in the

     Everetts deciding that they wanted Milanese Remodeling to construct an interlocking

     concrete paver patio with the foregoing accessories in their backyard.

             12.    Mark Milanese recommended that the Everetts consider Cambridge brand

     pavers and accessories.

             13.    On June 20, 2011, Plaintiffs entered into a written contract with Milanese

     Remodeling for the construction, inter alta, of a 25' x 20' Paver Patio with Cambridge

     Wet Bar and Motamed Durasol Awnings, a Cambridge Waterfall, a Cambridge Outdoor
     Kitchen Grille, a Hot Tub Arca, a Cambridge Fire Pit, and a Paver Walkway from the

     Hot Tub Area to the Fire Pit (the "Project"), all in the rear yard of their residence. The

     original contract price of the Project was $69,750.00. (See Ex. P-3.)




                                                   3
                                         33
       14.      Over the summer, the Everetts made numerous requests for changes and

additional work to the original scope of work set forth in the contract. (Exhibit P-3.) That

additional work included -

             Floor Extensions not included in original contract:
             Extensions to original Paver Patio include:
                 • Approximately 4' x 20' Enlarging Hot Tub Area
                 • Approximately 4' x 12' Enlarging Grille Arca
                 • Approximately 10' x 22' "Sundeek" Added to Main Patio


             Additipnat New Patios not included in original contract:
                •    Approximately 4' x 6' Walkway from New .. Sundeck" Patio to
                     Relocated Fire Pit Arca
                •    Approximately 12' x 12' New Fire Pit Patio


             Walkways not included in original contract:

                •    From Driveway to Rear Patio
                •    From Driveway to Front Landing - Including a Semi-Circular Front
                     Stoop


             Walls not included in original conttact:

                •    Extended Sitting Wall at Hot Tub
                •    Extended Sitting Walt at Waterfall
                •    Added Sitting Wall to Surround Fire Pit Patio


             Relocation of Patio Accessorig:
                 • Fire Pit Moved to Beyond Patio
                 • Grill Moved to Parallel to House Wall

             Excavation & Finish Grade Changes:
                 •   Relocation of Rear Yard Swale to Allow for Water Runoff Around
                     House
                 •   Required Due to Additional Sundeck and Fire Pit Relocation/Enlarged
                     Patio


                                               4
                                     34
        IS.      The charge for this additional work was $8,500.00.

        16.      The initial written contract             between the Everetts and Milanese

Remodeling stated "that the installation of your home improvement will be performed in

accordance       with      an    of   the    individual     manufacturer's      specifications   and

recommendations". (Ex. P-3.)

        17.      Cambridge adopted the Interlocking Concrete Paver Institute (ICPI)

guidelines and specifications for the installation of their paver products.

        18.      ICPI issued industry standards for the installation of interlocking pavers.

       19.       According to ICPI and the manufacturer•s guidelines, a paver system

consists of multiple layers, including the pavers, bedding sand, and sub base. which all are

placed on compacted subgrade (soil).

       20.       Cambridge       and ICPI mandate a minimum                  base thickness (after

compaction) of 4".

       21.       Cambridge and ICPI mandate a nominal 1 .. of bedding sand.


       22.       Neither Mark Milanese nor any other employee of Milanese Remodeling

is a member ofICPI.

       23.       Mark Milanese attended a half-dozen paver training seminars, including

ICPI training.

       24.       Mark Milanese: had some familiarity with Cambridge's guidelines.

       2S.       But Mark Milanese:

                 a. incorrectly believed that there were no industry standards for the

                        installation of interlocking concrete pavers;




                                                  5
                                            35
               b. did not know whether Cambridge recommended that ICPI guidelines

                   be followed; and

               c. did not know what Cambridge or ICPI recommended as the minimum

                   slope for a patio surface.

       26.     Milanese Remodeling commenced its work at the Everetts' property on

June 30, 2011 and had substantially completed its work three months later on September

23, 2011.

       27.     Mark Milanese was at the jobsite every day.

       28.     During the construction of the paver patio in the rear of the Everett's

house, Andrew Everett was also a frequent visitor to the job site.
       29.     The contract between the Everetts and Milanese Remodeling did not

disclose the use of subcontractors.

       30.     Neither Mark Milanese nor Milanese Remodeling ever informed Plaintiffs

that any subcontractors would   be used    on the Project.

       31.     Milanese Remodeling engaged Michael White of White Renovations to

construct the hardscaping areas - the paver patio and the fixtures (e.g. Cambridge Wet

Bar, Cambridge Waterfall, Cambridge Outdoor Kitchen Grille, and the Fire Pit).

        32.    Milanese Remodeling had a 25-year working relationship with White

Renovations.

        33.    Michael White of White Renovations did all of the contract work except

for the installation of two (2) awnings.

        34.     Michael White:

                a. did not specialize in interlockingconcrete pavers;



                                                 6
                                      36
'   .




                       b. did not know what the ICPJ was;

                       e. could not recall whether or not he used any of the manufacturer's

                           written materials in perfonning the installation;

                       d. did    not know what             the manufacturer recommendations      or

                           specifications were in effect at the time of the Everetts' Project;

                       e, had no idea whether or not Cambridge had adopted ICPI standards for

                           the installation of their concrete pavers;

                       f. did not know if there was a Cambridge handbook regarding

                           installation of patio pavers;

                       g. had never seen the Tech Spec 2 from ICPI regarding the installation of

                           interlocking concrete pavers;

                       h. believed an appropriate slope for the patio was 1 %;

                       i. did not know what constituted an acceptable joint width between two

                           adjacent concrete pavers;

                      j.   did not know how much variance is allowed in joint lines in paver

                           patios.
               3S.     Although the Everetts' house was newly constructed and settlement along

        the foundation was likely to occur, the Everetts rejected the recommendation of Milanese

        Remodeling to construct the paver patio only to within a couple of feet of the foundation.

        electing instead to construct the patio right up to the foundation's exterior wall.

               36.     During the Project. Andrew Everett insisted that the pavers for both the

        patio and the walkways, both side and front. not be installed in a "Random" pattern, as

        shown in the Cambridge instructions (Ex. p.12). but that they instead be laid as delivered



                                                       7
                                            37
to the site on their skids, even though the laying of the pavers in this fashion resulted in

lengthy straight lines between sections of pavers,

       37.     Andrew Everett picked up the subbase material that was used in the

Project. He made two such deliveries of the subbase, and testified that on each such

occasion he delivered twenty-three (23) tons of material, for a total of forty-six {46) tons.

However, Everett also said that one load was of(31) tons of material.

       38.     This subbase material was 2A. modified, crushed concrete.

       39.     The area of the original patio was compacted by the excavating contractor

who built the Everett house. Michael White compacted all additional areas.

       40.     After soil compaction, the sub base of 2A modified was installed and then

compacted. One inch ( l 'j of bedding sand was then added over the subbase and

compacted, after which the pavers and edge restraints were added. According to Mark

Milanese, polymeric sand was then placed between the pavers, that hardens like concrete.

These procedures generally followed the instructions of Cambridge and ICPI Tech Spec

No. 2. (Ex. P-13.)

       41.     Andrew Everett installed additional edgers in several locations. or bad

someone install them for him.

        42.    To installthe additional concrete edgers that appear most prominently in

Exhibit "P-5," Photo 14. surrounding a landscape bed, Everett bad to remove edge

restraints that had been placed there by Milanese Remodeling which serve to hold the

pavers in place. These concrete edgers slowed the drainage off the patio.

        43.     Toward the end of Milanese Remodeling's work, Andrew Everett planted

hundreds of flowers and other plants, both in the garden beds along the patio and the



                                               8
                                    38
mulched area adjacent to the walks. The plants were delivered to the Project in pots. In

digging the holes for the plants, Andrew Everett failed to remove the soil from the holes,

electing instead to spread it around the beds, thereby increasing soil elevations in those

beds to a point where, in certain areas, they exceeded the elevation of the adjoining

pavers and created barriers to drainage.

       44.     During construction and afterwards, Milanese Remodeling was attentive
to the callbacks by the Everetts, replacing a stainless steel sink, fixing and changing lights

in the awning and repairing a conveyor belt. for example.
       45.     In the summer of 2011, the Everetts began to notice other problems with

their outdoor Project, including:

               a. Drainage problems and puddling;

               b. Sinking of patio pavers, panicularly by the foundation wall of the
                   house;

               e. Problems with the front stoop pavcrs; and
               d. Uneven walking surfaces.
        46.    Milanese Remodeling put more sand under some pavers, which was not

effective.
        4 7.    Milanese Remodeling also attempted repairs by excavating at the

foundation of the Everetts' home, and backfilling to grade.

        48.     In February of 2012, nearly five (S) months after the completion of the

original contract and extras, and while the Everetts were on vacation in Mexico, Andrew

Everett telephoned Milanese Remodeling and spoke with Mark Milanese.                   In that

conversation, be told Mr. Milanese that the resort at which he was staying had an outdoor

pizza oven and that he wanted one to be added to his patio.



                                               9
                                    39
        49.     Milanese Remodeling found that Cambridge made a Pizza Oven Kit and

agreed to install it for the Everetts.

        50.     Michael White constructed the Pizza Oven with the Cambridge Kit, and

the Everetts paid to Milanese Remodeling $13,500.00 for such construction.

        SI.     In the July/August 2012 edition of Chester County Life, some ten (10)

months after the installation of the paver patio and accessories, and approximately three

(3) to four (4) months after the installation of the Cambridge Pizza Oven, Andrew Everett

was quoted as follows:

                "It all started in Mexico while vacationing," smiles Andrew. "I
                called Mark from a restaurant and told him I had to have a pizza
                oven. That, however. is only part of the project. We have a
                hardscaped patio with built-in seating. wet bar, and grill.
                There's a fire pit and waterfall that changes color and a lighted
                Gcnnius retractable awning as well as a baby Gennius that
                covers the hot tub. I'm thrilled. I walk out to the back yard and
                it's a paradise come true. thanks to Milanese Remodeling."
(See Ex. D-13.}

        52.     Around August 13, 2013, almost two (2) years after the completion of the

original Project. Andrew Everett called to complain that his patio was puddling.

        53.     On August 16, 2013, Mark Milanese visited the Everett home after a

major 6.6" rain event that had closed a number of roads. His visit was the day after the

rainfall. He observed no puddling that next day. The patio was "bone dry".

        54.     A further meeting was arranged for August 19, 2013. Mark Milanese was

accompanied by Michael White of White Renovations and Glenn Tague, representative

of Cambridge Pavers, Inc. Andrew Everett expressed his unhappiness about the subbase

under the patio. He wanted to know whether Milanese Remodeling wou]d address the

comer where the construction met the foundation of the house. which had sagged again.

                                              10
                                         40

                                                                                            ---· I
        SS.       Mark Milanese indicated that he would do so. but requested a punchlist so

that he could address any remaining problems at one time.

        56.       Mr. Everett then revealed that he had already secured a proposal to

completely remove and replace the entire patio and accessories, that there would be no

punchlist and that defendants were prohibited from returning to the jobsite to address any

of the alleged problems.       Everett infonned Mark Milanese that a letter from Everett's

attorney would be forthcoming.

       51.        On or about October 3, 2013, the Everetts filed this action.

        58.       At trial, Plaintiffs called Bart Shippee, P.E. in support of their claims. He

was duly qualified as a gee-technical engineer with considerable experience in hardscape

design, including patio pavers, soils and related subjects.

       59.        Mr. Shippee testified about industry standards, and was familiar with the

ICPI, with manufacturer's       specifications and recommendations,       and with municipal

building codes.

       60.        He noted that Cambridge had adopted ICPI guidelines for the installation
of interlocking pavcrs.

       61.        Mr. Shippee visited the construction site, inspected it, measured it and

sketched it. He also removed some pavers to observe the base, and dug several test pits.

Mr. Shippee issued a report which was admitted into evidence without objection. (Ex. P-

10.)

       62.        Mr. Shippee testified th.at in order to properly install interlocking pavers,

one must remove all topsoil and grass and excavate down to a subgrade sufficient enough




                                                11
                                       41
to add four (4) to six (6) inches of PennDOT 2A crushed stone (after compaction), and an

inch of bedding sand onto which the pavers are placed.

           63.   Compaction is to be to 98% of density.

           64.   Mr. Shippee found that PennDOT 2A was not used as a subbase and what

was used was determined later to be 2A modified crushed concrete, installed in various

depths; in one case he found only one and one-half inches (1 Ya"} of subbase material.

The bedding sand was also found to be in uneven amounts in the various test holes.

        65.      This evidence indicated that the manufacturer's            specifications and

recommendations were not followed.

        66.      Mr. Shippee identified as "the most significant issue" the fact that the

patio was installed at an elevation too close to the siding of the house.

           67,   He maintained under the relevant building code that there needs to be six

(6) inches of clearance between the siding and/or wood framing of a house to the ground

surface.

           68.   Mr. Shippee determined that in the case of the Everett house the distance

between the siding and ground surface is between one (1) and two (2) inches. a situation

whereby the house could experience water damage and insect infestation.
           69.   Mr. Shlppee's recommendation was to completely tear out the patio and

reinstall it.
           70.   Plaintiffs' contractor estimator. Glen Clarke, who is associated with

Pickering Valley Landscape, Inc •• estimated the cost to do this would be $99.600. (Ex. P-

2.)




                                              12
                                     42
       71.       On ceoss-examlnaticn, Mr. Shippee testified that to correct a number       or
problems would not be expensive. For example, to fix the fire pit would take three (3)

hours and some adhesive. The "lippage" evident in some of the photos could be rectified

by taking out and resetting the pavers,

       72.       This testimony agreed with that offered by the Defendants' expert,

Michael Mesko, P.E., who described the various problems as "simple to fix,"

       73.       For example, the comer of the house closest to the wall where the pavers

were again sagging he attributed in part to water intrusion from the adjacent downspout.

Mr. Mesko stated that to fix it one would remove the pavers, excavate to the subbase, set

a level, compact the base and reinstall the block.

       74.       As to the closeness of the patio surface to the house and its siding, that can

be fixed, he stated, by taking up the pavers and adding plastic, AZEK or wraps.

       75.       This essentially installs weatherproofing when in place and, following

compaction, fixes the problem without removing the: entire patio. He priced the materials

needed at $200, plus labor.

        76.      Mr. Mesko attributed the sluggish drainage to the fact that there were

raised garden beds adjacent to the patios and walkways; the height of these beds needed

"remediation".

        77.      Mr. Mesko testified that the slope of the patio was adequate.
        78.      The experts for the Everetts identified seventeen (17) areas of defective

construction.

        79.      The seventeen (17) claims, with the court's disposition on them, follow:




                                               13
                                      43
                                                                     Allowance
       1         The rear patio is installed at an improper          Disallowed
                 elevation that is too close to the siding of the
                 house.
       2         The landscaping bed adjacent to the morning         Disallowed
                 room area is above grade.
       3         The fire pit is not secured by adhesive.           Allow 4 hours1 +
                                                                    $30 in materials =
                                                                    $178

       4         Lippage/tripping hazard - back landing area.       Allow $200 labor+
                                                                    $110 in materials III
                                                                    $310

       5         Lippage/tripping hazard - multiple pavers          Allow $220 in labor +
                 around awning footer near pizza oven.              $150 in materials =
                                                                    $370


       6         Lippage/tripping hazard - multiple pavers          Allow $220 in labor+
                 around awning footer near wet bar.                 $1 SO in materials •
                                                                    $370

       7         Lippage/tripping hazard- multiple pavers           Allow $220 in labor+
                 near grill.                                        $150 in materials=
                                                                    $370

       8         Lippage/tripping hazard - second area of           Allow $220 in labor+
                 pavers near grill.                                 S 150 materials s
                                                                    $370

       9         Uppage/tripping hazard - where asphalt             Disallowed
                 meets paver surfaces.

       10        Front stoop/half circle                            $880 in labor+      s t SO
                                                                    in materials= $1,030

       ll        Fire pit area                                      Allow 20 hours
                                                                    ($740) + $1,000 in
                                                                    materials - $1,740


1The parties   agreed that a rate ofS37.00/hour would be a reasonable labor charge.


                                               14
                                      44
       12     Half circle in rear patio area lacks proper           Allow $880 labor+
              drainage.                                             $110 materials= $990

       13     Front walkway lacks proper provisions for             Disallowed
              water runoff/drainage.

       14     Patio section near hot tub Jacks proper
              provisions for water runoff/drainage.                 DisalJowed

       ts     Wet bar installed incorrectly.                        Allow $9,500

       16     Grill installed incorrectly.                          Disallowed

       17     Sinking scctions/pavers along rear of house.          Allow $800 labor+
                                                                    $200 in materials>
                                                                    $1,000

                                                                    Total 516,228.00


                                             DISCUSSION


       Breach of Contract (Count I) and Breach of Warranty (Count Ill) -
       Milanese RemodeUng .
       Counts I and Ill of Plaintiffs' complaint are for breach of the contractual promises

made by Milanese Remodeling to Plaintiffs.

       In or about June, 2011, PJaintiffs entered into a written contract with Milanese

Remodeling (Ex. P-3. $69,750), as welt as two verbal agreements for additional

hardscaping ($8,500) and the installation of a pizza oven ($13,500). The Project's total

cost was $91,750.00, which the Everetts paid Milanese Remodeling as per the contracts.

The initial written contract between the Everetts and Milanese Remodeling states that

              the installation of your home improvement will be performed in
              accordance with aU of the individual manufacturer's specifications
              and recommendations.

(Ex. P-3.)



                                               15
                                     45
       Plaintiffs demonstrated at trial that the installation of the patio, as contracted for.

did not take place.

       As set forth in the court's Findings of Fact, supra, the contract called for the use

of pavers manufactured by Cambridge.           Cambridge had adopted the Interlocking

Concrete Paver Institute (ICPI) guidelines and specifications for the instaIJation of their

products. There was no evidence that Milanese Remodeling reviewed or examined the

manufacturer's guidelines and recommendations.         In fact, the evidence was clear that

Milanese Remodeling was not familiar with these industry standards and therefore could

not have implemented them when constructing Plaintiffs' patio.               Thus, Milanese

Remodeling failed to perform the contract as promised and breached the parties'

agreement.

       A party whose contract has been breached is entitled to recover the damages

incurred as a result of such breach. The proper measure of damages in an action for

breach of a construction contract is found in Section 346 of the Restatement (First) of

Contracts, adopted as the law in Pennsylvania, which provides:

                (1) For a breach by one who bas contracted to construct a specified
                product, the other party, can get judgment for compensatory
                damages for all unavoidable harm that the builder had reason to
                foresee when the contract was made, less such part of the contract
                price as has not been paid and is not still payable, determined as
                follows:
                (a) For defective or unfinished construction he can get judgment
                for either
                (i) the reasonable cost of construction and completion in
                accordance with the contract, if this is possible and does not
                involve unreasonable economic waste; or
                (ii) the difference between the value that the product contracted for
                would have bad and the value of the performance that has been
                received by the plaintiff; if construction and completion in


                                              16
                                    46
               accordance with the contract        would   involve unreasonable
               economic waste.
See Gadbois \I. Leb-Co Builder, Inc; 312 Pa. Super. 144, 458 A.2d SSS (1983).

       Plaintiffs did not get what they contracted and paid Milanese Remodeling for - a

patio with Cambridge pavers installed according to manufacturer and industry standards.

Although not built to specifications, the damage that resulted from this conduct is only a

somewhat defective patio area. The court found credible Defendants' expert testimony

regarding the availability of appropriate and adequate ways to repair these defects which

do not require starting the Project over again. To sanction the complete removal and re·

do of the entire Project would result in the unreasonable economic waste the law seeks to

avoid. The damage to Plaintiffs is the amount necessary to fix the defective aspects of

the patio so that they are left with a properly working patio. The cost for such repairs

totals $16,218.00.

       As for Plaintiffs' count for breach of express warranty, there is no specific

warranty provision in the contract that would support an independent claim for breach of

warranty. The same contractual provisions that provide support for Plaintiffs' breach of

contract claim are offered as the sole support for their breach of wammty claim.

Plaintiffs, breach of warranty claim is nothing more than a reiteration of their breach of

contract clalm, which the court already has determined to be a valid one.

       l.ITPCPL1.Count    ID- Milanese   Remodeling
       Plaintiffs allege in Count II of their complaint that Milanese: Remodeling's

conduct violated the tITPCPL.        According to Plaintiffs, Milanese Remodeling's

representations that the goods it used were "warranted and guaranteed" and that all

installations would be "performed in accordance with the manufacturer's specifications



                                            17
                                   47
and recommendations and in accordance with industry standards" amount to unfair and

deceptive conduct as defined by the UTPCPL (Campi. at fl 16-20.) The court agrees in

part.
       Conduct that is unfair and deceptive, and thus actionable. under the UTPCPL
includes:

             i,    Representing that goods or services have sponsorship,
                   approval, characteristics, ingredients, uses, benefits, or
                   quantities that they do not have or that a person bas a
                   sponsorship, approval. status, affiliation or connection that he
                   does not have;
             ii.   Representing that goods or services are of a particular standard,
                   quality or grade;
            m.     Making repairs, improvement or replacements on tangible, real
                   or personal property, of a nature or quality inferior to or below
                   the standard of that agreed to in writing; and

            iv.    Engaging in any other fraudulent conduct which creates a
                   likelihood of confusion or of misunderstanding.

73 P.S. §201·2, §201-3.
        Milanese Remodeling agreed to construct Plaintiffs' patio using products installed

in accordance with the manufacturer's specifications and recommendations.               The

evidence was clear. however, that it made no attempt to discern what those standards

were for the selected Cambridge pavers. Although Milanese Remodeling did have a

general sense of how to install interlocking pavers, it did not utilize the specific

 manufacturer's guidelines and recommendations. The improvements made to Plaintiffs'

 property fell below the standard of that agreed to in the parties' written contract.

 Milanese Rernodeling's conduct violated the UTPCPL and Plaintiffs are entitled to

 recover the losses they sustained as a result of this misconduct as discussed below.




                                             18
                                    48
       Plaintiffs   also contend    that   Milanese   Remodeling      violated   the Home

Improvement Consumer Protection Act (HICPA), 73 P.S. §517.1 et. seq., by failing to

disclose the use of sub-contractors on the Project, which in tum is a per se UTPCPL

violation. Plaintiffs argue that had Milanese Remodeling advised them of the use of

subcontractors they would not have engaged the company for their Project.

       Plaintiffs, however. fail to identify which provision of HICPA such an omission

violates. Having reviewed the entirety of IDCPA•s provisions, there is only one which

arguably deals with this type of alleged misconduct. Section 517.7 states that no home

improvement contract shall be valid or enforceable against an owner unless it:

               (10) Includes the names, addresses and telephone numbers of all
               subcontractors on the project known at the date of signing the contract.

73 P.S. §517.7(a)(l0).

       This provision. however, addresses those situations where conduct by a contractor

will invalidate a contract. Specifically, Section S17.7(a) speaks about enforceable and

valid home improvement contracts and provides that in order for a contract to be

enforceable and valid against an owner it must comply with the thirteen clauses of

subsection (a). A contractor's failure to adhere to Section 517.7(a) simply renders the

home improvement contract void and unenforceable against the owner. Schafer Electric

& Constr. v. Mantra. 626 Pa. 258, 96 A.3d 989 {2014). Plaintiffs have failed to establish

a HICPA violation in this case and necessarily their Ul'PCPL claim based upon any

alleged material omissions.

        Turning to the damages suffered by Plaintiffs as a result of the actionable

conduct. Plaintiffs under the UTPCPL arc entitled to the following:




                                            19
                                   49
              Any person who purchases or leases goods or services primarily
              for personal, family or household purposes and thereby suffers any
              ascertainable loss of money or property, real or personal, as a
              result of the use or employment by any person of a method, act or
              practice declared unlawful by section 3 of this act, may bring a
              private action to recovery actual damages or one hundred dollars
              ($ 100), whichever is greater. The court may, in its discretion,
              award up to three times the actual damages sustained, but not less
              than one hundred dollars ($ 100), and may provide such additional
              relief as it deems necessary or proper, The court may award to the
              plaintiff, in addition to the relief provided in this section, costs and
              reasonable attorney fees.

73 P.S. § 201-9.2 (emphasis added).
       The UfPCPL does not provide any standard pursuant to which a trial court may

award treble damages. Courts should consider "the presence of intentional or reckless,

wrongful conduct, as to which an award of treble damages would be consistent with, and

in furtherance of, the remedial purposes of lhe trrPCPL."      Schwartz v. Rockey, 593 Pa.

S36, 557, 932 A.2d 885, 898 (2007). In order to recover damages under the tITPCPL.

however, a plaintiff must demonstrate an "ascertainable loss as a result of the defendant's

prohibited action." Weinberg v. Sun Co., Inc., 565 Pa. 612. 618, 777 A.2d 442, 446

(2001) (emphasis in original). Furthermore,

               [t]he determination of damages is a factual question to be decided
               by the fact-finder. The fact-finder must assess the testimony, by
               weighing the evidence and determining its credibility, and by
               accepting or rejecting the estimates of the damages given by the
               witnesses. Although the fact[·]finder may not render a verdict
               based on sheer conjecture or guesswork, it may use a measure of
               speculation in estimating damages. The fact-finder may make a
               just and reasonable estimate of the damage based on relevant data,
               end in such circumstances may act on probable, inferential, as well
               as direct and positive proof.
Penn Elec. Supply Co., Inc. v. Billows Elec. Supply Co., Inc; 364 Pa. Super. 544, S49,

 528 A.2d 643, 644 (1987) (internal citations omitted).




                                              20
                                    50
        Plaintiffs allege that Milanese Remodeling's failure to construct the patio as

promised resulted in their payment for services they did not receive. As discussed above,

the loss to Plaintiffs that resulted from this conduct is a somewhat defective patio   area.
but one which can be repaired.      The court has awarded the cost of such repairs to

Plaintiffs under their breach of contract cf aims. See Boehm v. Riversaurce Life Insur.;

.117 A.3d 308 (Pa. Super. 201S)(affinning trial court's ability to reject either party's

damages calculations and make its own reasonable estimate of damages based on the

evidence and conclusion to award damages based upon amount necessary to place the

contracting party in the position they would have been in if the bargain bad been

honored).

       The court does not, however, view this case as one involving the type of fraud for

which deterrence is required. This case is a simple breach of contract. The evidence did

not show that that Milanese Remodeling knew of the Cambridge paver standards and

purposefully chose to ignore them or that it had no intention of folJowing those standards

when it contracted with Plaintiffs. Rather, Milanese Remodeling thought it knew how to

work with such pavers, when in fact it did not. Based upon the facts as presented and the

testimony of Mr. Milanese, the court concludes that treble damages arc not warranted or
necessary in this case to further the goal of the 1ITPCPL.

        As for their right under the UTPCPL to recover attorneys' fees, the following

factors should be considered when assessing the reasonableness of counsel fees:

               (1) The time and labor required, the novelty and difficulty of the
               questions involved and the skill requisite properly to conduct the
               case; (2) The customary charges of the members of the bar for
               similar services; (3) The amount involved in the controversy and
               the benefits resulting to the clients from the services; and (4) The
               contingency or certainty of the compensation.


                                             21
                                   51
--.--.




         Sewak v. Lockhart, 699 A.2d 7SS, 762      (Pa. Super.   1997).
                Moreover, there should be "a sense of proportionality between an award of

         damages [under the UTPCPL] and an award of attorney's fees," and a consideration of

         whether plaintiff has pursued other theories of recovery in addition to a UTPCPL claim

         when arriving at an appropriate award of fees. Id.

                Plaintiffs submitted evidence of counsel fees which totaled $42,225.00. Plaintiffs

         then reduced trust total amount by twenty-percent (20%) for fees they attributed to non-

         UTPCPL claims, thus making $33,780 the total amount of fees requested by them.

         Plaintiffs also request an award of costs totaling $9,638.86.

                The claims prosecuted by counsel for breach of contract and the UTPCPL arc

         practically identical. Both claims are based upon the same promises, the same facts, the
         same standards and the same proof was offered to support each claim.               Although

         Plaintiffs reduced their fee request by 20% to account for this overlap. the reduction

         should have been more in the court's view.        The court awards Plaintiffs attorneys' fees

         inthe amount of $10,556.25 and costs totaling $9 .638.86.

                 Misrepresentation (Count IV) and Ul"PCPL (Count V) - Mark Milanese,
                 Individually.
                 Plaintiffs assert two causes of action against Mark Milanese, individually. based

         upon alleged misrepresentations he made to Plaintiffs: a tort claim • Misrepresentation

         (Count IV) • and a statutory claim - violation of the urPCPL (Count V). Both claims

         center upon the alleged statements by Mr. Milanese that:
                         •      he "would perform the [subject] work in accordance with
                                the manufacturer•s specifications" (Comp!. at Pl) and;
                         •      he "was an expert in the field of pavcrs and exterior
                                improvements and had substantial experience in projects
                                such as plaintiffs." (Compl. at 130.)


                                                        22
                                              52
        Platntiffs' Misrepresentation Claims Against Mr. Milanese    Fail
        Mr. Milanese argued in his post-trial submissions to the court, that Plaintiffs' tort
claim for misrepresentation is barred by the "gist of the action" doctrine. According to

Defendant, 1his case is nothing more than a case involving the non-performance or

defective performance of a contract and thus may only proceed as a breach of contract

action. The court agrees with Defendant on this issue, but only as to one of the alleged

misrepresentations.

       The "gist of the action" doctrine is designed to maintain the conceptual distinction

between breach of contract claims and tort claims. The doctrine precludes Plaintiffs from

re-casting ordinary breach of contract claims into tort claims and is employed to ensure

that a party does not bring a tort claim for what is, in actuality, a claim for a breach of

contract," Bruno v. Erie Insur. Co; 106 A.3d 48, 60 (Pa. 2014).

        In Bruno v. Erie Insur. Co., the Supreme Court examined this doctrine at length.

The homeowner plaintiffs in Bruno were insureds under a homeowner' s policy issued by

Brie Insurance Company ("Eric'').     106 A.3d 48, 51 (Pa. 2014). During renovations of

their home, the Brunos notified Erie that they had discovered mold in their basement. In

response, Erie sent an adjuster and engineer to the home to investigate the ciaim. During

their examination at the home, the Bnmos claimed that the adjuster and engineer told Mr.

Bruno that the mold was harmless and there were no valid health concerns associated

with mold. Id Eventually, the Brunos began to suffer physical problems. Mrs. Bruno

later was diagnosed with throat cancer, which her physicians attributed to toxic mold. Id

        The Brunos filed a complaint against Erie, its engineer and the prior homeowners.

As to Erie, the Brunos asserted that it had engaged in numerous negligent acts and


                                             23
                                     53
omissions including a failure to recognize the mold problem. misleading the Brunos

about the nature of the mold problem and minimizing the dangers of the known mold

problem when it knew or should have known otherwise. The trial court sustained Erie's

preliminary objections in the nature of a demurrer based upon the gist of the action

doctrine. The Superior Court on appeal affirmed the trial court's dismissal of the Bnmo's

negligence claim against Erie.     An interlocutory appeal to the Supreme Court then

followed.

       After a detailed history of the development of the gist of the action doctrine inthis

Commonwealth, the Supreme Court set forth what it called the "touchstone standard" for

ascertaining the true gist or gravamen of a claim pied by a plaintiff in a civil complaint:

what is the ''nature of the duty alleged to have been breached?" The Court reasoned as

follows:
               "If the facts of a particuJar claim establish that the duty breached is
               one created by the parties by the tcnns of their contract - i.e., a
               specific promise to do something that a party would not ordinarily
               have been obligated to do but for the existence of the contract -
               then the claim is to be viewed as one for breach of contract
               (citations omitted). If however. the facts establish that the claim
               involves the violation of a broader social duty owed to all
               individuals, which is imposed by the law of torts and hence, exists
               regardless of the contract, then it must be regarded as a tort ..•



        Applying these standards to the facts in this ease, the court concludes that

Plaintiffs' misrepresentation claim based upon statements that Milanese Remodeling

would perform the {subject] work in accordance with the manufacturer's specifications is

 nothing more than a reiteration of the breach of contract claim and therefore is barred by

 the gist of the action doctrine. The contract between the parties states that Milanese


                                              24
                                    54
                                                  . ·-·----------------y-----,



Remodeling will "properly install" the various products at issue. Plaintiffs' .so-ealled

misrepresentation    claim   is based upon misrepresentations/statements          that were
memorialized in the contract, and such terms were then breached. The success of this

claim is thus wholly dependent on the contract and is barred by the: gist of the action
doctrine.

       In contrast, Plaintiffs' misrepresentation claim based upon the statements that Mr.

Milanese was an "expert in the field of pavers" and had "substantial experience in

projects such as the plaintiffs" is not barred by the "gist of the action" doctrine. Unlike

the statements above regarding Milanese Remodeling's performance of the Project. the

alleged misrepresentations above regarding Milanese's skill and experience of Milanese

are not wholly dependent on the contract. Plaintiffs' tort claim based on these alleged

statements is thus permissible.

        Whether or not these statements amount to actionable misrepresentations             is

another story. In order to succeed on a claim for misrepresentation, a party must show

the following: (1) a representation; (2) which is material to the transaction at hand; (3)

made falsely, with knowledge of its falsity or recklessness as to whether it is true or false;

(4) with the intent of misleading another into relying on it; (S) justifiabte reliance on the

misrepresentation; and (6) the resulting injury was proximately caused by the reliance.

Gibbs v. Ernst, 538 Pa. 193, 207, 647 A.2d 882, 889 {1994}, citing, Restatement (Second)
of Torts § S2S (1977). The evidence in the record does not support a finding that the

elements of a successful misrepresentation claim are present here.

        First, Mr. Mitanese's statements that he was "expert in the field of pavers" and

bad "substantial experience in projects such as the plaintiffs" arc not actionable



                                             2S
                                    55
                                                                              . ..   -------~-


representations of fact. In the sales world, such statements ~ount to nothing more than

"sales talk" or "puffmg." a term that implies simply an exaggerated claim of superiority

of a product rather than a statement of fact See Castro! Inc. v. Pennzoil Co., 987 F.2d
939 (3d. Cir. 1993)(discussing puffing in context of consumer statute, the Lanham Act);

Gul/Oil Corp. v. F.rC, 150 F.2d 106, 109 (5th Cir.1945)). There is no objective test for
determining whether or not one is an "expert" or possesses "substantial experience."

Thus. just one job that took alt summer could conceivably make a contractor an "expert".

Mr. Milanese made no other specific representations when he used these statements; he
did not represent that he held a particular license, degree or certification. Mr. Milanese's

statements were simply a claim regarding the superiority of his product - his

workmanship and skill. The court does not view these statements as representations of

fact supportive of a misrepresentation claim. See Huddleston v. Infertility Clinic of

America, Inc., 700 A.2d 453 (Pa. Super. 1997Xaffinning trial court conclusion that

representations that one is a "premier" company is not sufficient to support an intent to

induce by misrepresentation;     representations regarding the quality of the program

amounted to mere "puffing," rather than fraud); see also Breckenridge v Cambridge

Homes, 622 N.E.2d 1201 (1993)(holding statements by home builder         to   home purchaser,

that home would be built with "expert workmanship" and "custom quality," that home

would be "perfect," and that home would have quality similar to that of models purchaser

saw, were "puffing" that did not did not violate state deceptive trade practices act.)

        Second, the record docs not demonstrate that Mr. Milanese intended to mislead

the Everetts when he made the statements about which they now complain. Mr. Milanese

had 35 years of construction experience.           He also had completed other home



                                             26
                                   56
improvement projects involving pavers. In his view. he was an expert and after years in

the construction industry he had developed "substantial" experience with patios and

similar projects. Mr. Milanese did not make these statements to mislead the Everetts or

induce them into hiring him for the Project He believed these statements to be true and

accurate. Having previously been hired by the Everetts and by Mr. Everett's mother for
another project, there was no need for him to misrepresent his abilities in order to prove

himself or win a job.

         Finally, even if the elements of a misrepresentation claim were present here. the

court concludes that the final showing required by Plaintiffs, that they justifiably relied

on these statements, has not been made. Although a plaintiff is not barred from recovery

because he could have discovered the falsity of a statement by investigating its truth, he

nonetheless cannot recover if he blindly relies upon a misrepresentation the falsity of

which would be patent if he had used his opportunity to make a cursory examination or

investigation. Drelles v. Manufacturer's Life Ins. Co., 881 A.2d 822, 840 (Pa. Super.

2005).    A statement by a vendor that he or she is an "expert" or has ..substantial

experience" indicates very little to a consumer.    Anyone with multiple experiences or

years in a particular field could properly claim the same. For this very reason, consumers

follow up on such statements with requests for referrals. questions regarding the number

of specific jobs and so on. Consumers, such as the Everetts. who simply accept such

sweeping statements as representations of fact with nothing more are not thereafter

justified in relying upon those statements when selecting a contractor.




                                            27
                                    57
                                             .   .    -   -· ----------------,..----,



        Plaintiffs• UTPCPL   Claims   Against Mark Milanese Fail
       The same alleged misrepresentations discussed above also serve as the basis for

Plaintiffs' UTPCPL claim against Mark Milanese. (Compl. at 139.) Although they did

not identify a specific provision of the UTPCPL that Mr. Milanese allegedly violated. the

court assumes that Plaintiffs, by their incorporation language, arc claiming that Mr.

Milanese violated the same UTPCPL provisions as his company.

       For the same reasons discussed above with regard to the misrepresentation count

against Mr. Milanese, this claim too must fail. Mr. Milanese did not claim to have a

certain engineering license or certification that he did not have nor did be attach a certain

grade or particular rating to his goods. Furthermore, Plaintiffs did not demonstrate that

they were justified in relying on such statements. There was nothing unfair or deceptive
about Mr. Milanesc•s statements.

                                    CONCLUSIONS OF LAW

        I.     Plaintiffs entered into a written contract with Milanese Remodeling for the

construction of a patio and related areas.

       2.      Milanese Remodeling breached the contract by failing to pcrfonn the

contract in accordance with its written terms,

       3.      Milanese Remodeling's breach resulted in Plaintiffs receiving a somewhat

defective patio.

       4.      Plaintiffs' damages resulting from Milanese: Remodeling's breach of

contract is the cost to repair the patio, which totals $16,228.00.

        S.     Milanese Remodeling did not breath an express warranty.




                                                 28
                                    58
        6.     Milanese Remodeling violated Section 201·2(4)(:xvi) of the UTPCPL by

making improvements     that fell below the standard of that agreed to in writing.

       7.      Milanese Remodeling did not violate ffiCPA.

       8.      Plaintiffs'   ascertainable loss as the result of Milanese Remodellng's

UTPCPL violation is the cost to repair the somewhat defective patio, which totals

$16,.228.00.

       9.      Plaintiffs' arc entitled to attorneys' fees totaling $10,556.25 and costs

totaling $9,638.86 for Milanese Remodeling's UTPCPL violation.

       10.     Mark Milanese did not make any misrepresentations to Plaintiffs.

        11.    Mark Milanese did not violate the UTPCPL.

       An appropriate order follows.



                                               BYTIIBCOURT:




Date: March 28, 2016
                                               Mark L. Tunnell, J,




                                             29
                                     59
ANDREW EVERE1T and                             IN THE COURT OF COMMON PLEAS
ELEANOR EVEREIT. hlw.                          CHESTER COUNTY.PENNSYLVANIA
            Plaintiffs,
                                              NO. 2013-09683
             v.
                                              CIVIL ACTION
MARK MILANESE, Individually and                                                            ...e ~
dfo/a MILANESE REMODELING
                                                                             .....         -er
                                                                                              .>



             and
                                                                         ,,....
                                                                         r-.c·_
                                                                           _ ... ~
                                                                         (..I>~~
                                                                                            ~
                                                                                            ~·- -n-
                                                                                              r,,)
                                                                                 . ..
                                                                          f'T' ,.•            \D
                                                                                                 '        rl"\
MILANESE REMODELING, INC.
            Defendants.

Jennifer Nash, Esquire, Atrorney for the Plaintiffs
                                                                           ::::,,...-
                                                                           C") -:
                                                                            """"'-·
                                                                            .
                                                                             ,.-,. ...
                                                                             ~   4'   ••
                                                                                      #'
                                                                                                ~
                                                                                                 ~  -..
                                                                                                     s:
                                                                                                            ""'l




Alan A. Jarvis, Esquire, Attorney for the Defendants


                   ORDER    AWARDING       AND CONFORMING DAMAGES


       AND NOW, this 28th day of March, 2016, for reasons set forth in its Decision. the

court finds in favor of plaintiffs, Andrew and Eleanor Everett. and against defendant.

Milanese Remodeling, Inc .• on Count I (Breach of Contract) and Count II (UTPCPL) and

awards the following:

               Amount Awarded as Damages                             s   16,228.00

               Attorneys' fees                                       S   10,556.25

               Costs                                                 S    9.§38.86

                                                       Total         s   36.423.11

        The court fmds in favor of defendants on all of Plaintiffs' remaining counts.

                                      BY 1HE COURT:



                                      Mark L. Tunnell,                                1.


                                    60
ANDREW EVEREIT and                        '!
ELEANOR EVEREIT, h/w,
            Plaintiffs,                   J
              v.
                                                   NO. 2013-09683
MARK MILANESE, Individually
and d/b/a MILANESE
REMODELING
                                          I        CIVIL ACTlON


             and                          I
                                          I




                                          i
                                          I




MILANESE REMODELING. INC.
                   Defendants.            ,
                                          I



Jennifer Nash, Esquire, Attorney for the Plaintiffs
Alan A. Jarvis, Esquire, Attorney for the Defendants


                                               ORDER


       AND NOW, this 20111 day of July, 20]6, upon consideration ofplaintifrs Post·

trial Motion, defendants' response thereto, and following oral argument held Jury 14,

2016, it is hereby ORDERED that the motion is DENIED1•

                                      BY 1lIB COURT:


                                      Mark L. Tunnell, J.


       I
          On March 28, 2016, after four (4) days of hearings, the court entered an Order in
plaintiffs' favor on their breach of contract and Unfair Trade Practice Consumer
Protection Law ("UTPCPL10) claims and awarded them $36,423.11 in damages in this
case, which arises out of a defective patio project. Plaintiffs' post-trial motion seeks to
have the court re-visit alt of the evidence it heard and thoroughly considered when it
issued its twenty-nine (29) page Decision and Order, find in their favor on all counts and
award them damages in the full amount requested. For the reasons set forth below, the
court denies plaintiffs' request.




                                                       2013-09683-~
                                     61
        Plaintiffst Challen2es to the Court's Factual Findings

         Plaintiffs allege that the court erred when it "abused its discretion in making, or
failing to make, multiple findings of fact." (Pis' Mem. in Support of Post-trial Mot., at
2.)

        Findings of Fact Made by the Court

        Plaintiffs identify thirteen (13) alleged instances where the court's fmdings
(hereinafter ''FOF") were "not based upon competent evidence, were manifestly
erroneous, arbitrary, capricious and/or flagrantly contrary to the evidence," (ld.)

        Plaintiffs first challenge the court's findings at FOP 23 and 24 with regard to
Mark Milanese's training in the installation of the type of concrete pavers used in this
construction project. According to plaintiffs, contrary to the court's finding, "Milanese
had never been to an ICPI training seminar .... " (Id. at 2.) However, that is not what the
court found As plaintiffs' memorandum acknowledges, the court's finding on this issue
(FOF 23) was that ..Milanese attended a half-dozen paver training seminars, including
ICPI training," not that he had attended specific ICPI training. The record supports the
court's finding. (N.T., J0/29/15, at 71-72.)

         Furthermore, even though the court found that Milanese had some familiarity with
concrete pavers, no harm was suffered by plaintiffs if in fact this was in error. The court
still ruled in plaintiffs' favor on their contract claim. Plaintiffs' assertion at oral
argument that a different finding would have altered the court's decision on their
misrepresentation claim is without merit. The court found in favor of defendant Milanese
on the misrepresentation claim based upon the legal principles of ..gist of the action" and
"puff mg." Thus, this specific finding of fact bad no bearing on the outcome of that claim.

        Plaintiffs next challenge FOF 40, which details the court's findings regarding the
patio's sub-base. They claim there is no record evidence for this finding. In support of
their challenge, plaintiffs highlight those portions of the court's Decision where it
acknowledges that ICPI standards were not followed by defendants. However, these two
findings are not mutually exclusive. Although the court concluded that the contract had
been breached, it also concluded based upon the record that Milanese Remodeling
generally followed industry standards. For example, the evidence demonstrated that five
and one-half inches ofmodified2A was installed as a sub-base (N.T., 10/28115, at 115)
and was tamped down (Id., at 61). One inch of pipe and one inch of sand was then laid
down, with proper compaction. (Id., at 62, 100, 112.)

        Similarly, there was sufficient evidence in the record to support the court's
findings reached in FOF 41 and 42 regarding Andrew Everett's involvement with the
placernentofedgers around the patio. (See e.g., N.T., 10/28/16, at S4: 11. 22·24, 63, 64.)
Andrew Everett conceded that he had put in edgers for a dog walk. (N.T., 10/27/15, at
85-86; 10/28!15, at 70.) This testimony was consistent with that ofMilanese's worker



                                                       2oi3-096B3-cr
                                     62
II   c,




          who testified that they "didn't install all the edgers." The testimony at trial also
          d~onstrated that Mr. Everett was very involved in this project day by day. At least one
          witness testified that when workers returned to the project site each day "there were
          edgers installed every day. something was different." (N.T., 10/28/15, at 53; see also.
          N.T., 10/28/15, at 70-75, 88, 166.)

                  As for FOF 43, plaintiffs simply disagree with the court's finding regarding the
          effect of plantings on the patio's drainage. The court stated at FOF 43 that Andrew
          Everett alone planted vegetation that impacted the patio's drainage. Plaintiffs do not
          deny that this is true. Rather, plaintiffs challenge this finding by arguing that "defendants
          also participated in the planting of vegetation." (Pis.' Mem., at 4 (emphasis added).
          Notably, the testimony at trial was that at plaintiffs' request Mark Milanese came over on
          a Sunday to he!p Mr. Everett plant a number of plants, which Mr. Milanese did as a
          friend, leaving prior to a football game. (N.T., 10/29/15, at 48.) The court was concerned
          with the impact of plaintiff a action on the patio and thus properly reached the conclusion
          it did on this issue.

                  Although it is true that plaintiffs have never been satisfied with the suggestions
          offered, or attempts made, by defendants to repair the patio. the record evidence supports
          the court's findings at FOF 47 and SS. The testimony at trial was that defendants
          repaired "problem area" near·the left comer of the house by removing the pavers, the
          stone. installing more sub-base, re-installing and sanding. (N.T •• 10/28/15, at 74.)
          Furthermore, Mr. Milanese testified that he told plaintiffs he would attend to further
          repairs and requested a punch list so that he could address any remaining problems.
          (N.T., 10/28/15, at 195-196.)

                  Plaintiffs next allege that the court ..misconstrued" the testimony of their expert
          witness regarding the cost of repair in reaching its findings at FOF 71 and 72. Juries are
          instructed at trial that they may weigh one expert's testimony against another and
          similarly may accept an opinion only if they accept the facts upon which it is based.
          PENNSYLVANIA STANDARD RJRY INSTRUCTION 4.100. The court sitting as fact
          finder is entitled to do the same. The fact that plaintiffs may have viewed the testimony
          of their expert differently than the court does not render the court's conclusions
          erroneous. FOF 71 and 72 were supported by the record testimony. (N.T., 10127/1 S, at
          169; N.T., 10/29/IS. at 85.)

                   With regard to FOF 73-75 and 77·78 which address certain deficiencies with the
          patio, the arguments offered by plaintiffs post-trial do not require the court to change the
          conclusions it reached. The court made FOF 73 and 77 after hearing and considering the
          testimony of all of the construction personnel and experts. Although plaintiffs can point
          to parts of their case where they believe they met the burden of proof on an issue. the
          court may consider all of the evidence as a whole in reaching its conclusions. It did so
          here. As for FOF 7 4-7 S, plaintiffs do not, and cannot, deny that the findings made by the
          court are accurate. Rather, plaintiffs simply argue that the repair of the patio should have




                                              63
been handled differently by defendants and the remedies offered are unsatisfactory to
them.

         Plaintiffs conclude this portion of their argument by denying that there was any
agreement that a rate of $37 /hour was a reasonable labor charge for repairs made to the
patio, as set forth in Footnote 1 of the court's Decision. At the proceeding on damages,
the court heard the testimony of plaintiffs" expert who stated that the minimum base rate
for a bricklayer, the closest classification to the trade involved in this matter, was
$37.00/bour and also the testimony of defendants' witness who testified that his rate for
completion of the project was about $35.00 hour. (SeeN.T., 3/21/16, at 27, 66.)

        Post-trial motions should be granted "only where there is clear error of some kind,
whereby someone has suffered prejudice by that error." Soderburg v. Weisel, 455 Pa.
Super. 158, 687 A.2d 839 (1997). Plaintiffs simply have failed to establish that any of
the alleged instances of error occurred, or that even if proven, resulted in any harm or
prejudice to plaintiffs.

       Findings of Fact Not Made by the Court

        Plaintiffs next argue that the court erred in not finding as facts seventeen {17) of
the proposed findings offered by plaintiffs. It is well settled in Pennsylvania that a trial
court sitting as the finder of fact is not "obligated to agree with or adopt either party's
proposed findings of fact or conclusions oflaw, and failure to do so does not constitute
either an abuse of discretion or error of law." Belleville v. David Cutler Grp., 118 A.3d
1184, 1195 (Pa. Commw. 2015). The court did not err in this regard.

       Plaintiff's' Challenges to the Court's Award of Damages

        Plaintiffs contend that the court erred in not awarding them the full cost of repair
as presented by their expert, citing Fetzer v. Yishneski, 399 Pa. Super. 218, 223. 582 A.2d
23, 26 (1990). However, as the Fetzer court stated, "damages for the defective
performance of a building contract are often measured by looking to ..the cost of •••
correcting the defects by another contractor." Both parties submitted evidence regarding
the cost of remedying the defects here. Plaintiffs asserted at trial that the way to repair
the defects was to in essence, completely remove the patio and to start over. Defendants,
unlike the contractor In Fetzer, came forward with credible evidence to counter the
manner and cost of repair that were presented by plaintiffs. Although the Fetzer court
concluded in its case that repairing the leaking skylight was not feasible and therefore a
complete replacement was required, this court found differently on the facts before it.
After bearing and considering the testimony of multiple construction professionals, the
court concluded that a repair of the patio defects was possible for a reasonable cost. It
also properly concluded that the reasonable cost of such repairs was the amount it
awarded to plaintiffs.




                                                      2013-09683-c:r
                                   64
.4   I   I   c.t




                          Plaintiffs' Challenge to the Court's Decision Regarding the Warranty Claim

                           Plaintiffs argue next that the court erred in not finding in their favor on the
                   express warranty claim. Upon review of the parties' post-trial submissions and
                   arguments, the court concludes that plaintiffs have failed to identify any legal argument
                   separate from those presented at the time of the trial. which the court considered at length
                   before rendering its Decision in this case. The court sees no error in its findings and
                   conclusions regarding plaintiffs' breach of express warranty claim.

                          Plaintiffs' Challenge to the Court's Decisions Regardfne: Treble Damage,
                          and Attorne.xs' Fees Punuant to UTPCPL

                           It is within the discretion of the court whether or not to award treble damages.
                   Schwartz v, Rockey, 593 Pa. 536, 557, 932 A.2d 885, 898 {2007). At pages 19-21 ofits
                   Decision, the court set forth its conclusions and analysis regarding the appropriateness of
                   treble damages and attorneys' fees in this case. The court finds no error in its decision
                   regarding these items of relief.

                          Plaintiffs' Challenge to the Court's Decisions Regarding Misrepresentation
                          and UTPCPL Claims Asserted Against Defendant Miianese Individually.

                           Plaintiffs argue next that the court erred in not finding in their favor on the
                   misrepresentation and lITPCPL claims asserted against Mark Milanese individually.
                   Upon review of the parties' post-trial submissions and arguments, the court concludes
                   that plaintiffs have failed to identify any legal eITOr in its findings and conclusions. The
                   court considered the allegations asserted in plaintiffs' complaints, and which are again
                   recited in their post-trial motion, and concluded that such statements were not actionable
                   as misrepresentations or violations of the UTPCPL.

                           Plaintiffs' Challenge to the Court's Decisions Regarding Interest.

                           Plaintiffs allege that the court erred in not awarding them interest on their breach
                   of contract damages and request that the court "modify/mold/change the award to include
                   interest." Plaintiffs" proposed findings of fact and conclusions of law which were
                   presented to the court failed to include any explanation or analysis of plaintiffs' right to
                   an award of interest. Plaintiffs simply asserted as follows at proposed conclusion of law
                   (7):

                           f. Plaintiffs arc entitled to recover the following damages

                           iv. Interest in the amount of$.          _....      _

                           Plaintiffs then, and now, have failed to identify for the court exactly what type of
                   interest they seek and at what amount or rate and most important, the justification for
                   such an award. Although parties to a contract may request pre .. or post-judgment interest,



                                                                            2013-09683-cr
                                                          6S
it is not the work of the court to decipher or guess at the damages sought by a party or the
reasons therefore.




                                                      2013-09683-t:T
                                    66
Type:                    ORDER

Case Number:             2013-09683-CT

Case Title:              EVERETI, ANDREW ET AL VS. MILANESE, MARK ET AL



                                                   So Ordered




                                                     Isl Mark Tunnell


Electronicallysigned on 2016-01-2009 23 51   page7 cf 7




                                                                   2013-09683-a
                                                67